Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20170208336 A1-Li et al (hereinafter referred to as “Li”), does not disclose, with respect to claim 1, deriving the partitioning structure for the block of the video data from the bitstream under restrictions imposed based on the calculated parameters; and decoding subblocks corresponding to leaf nodes of the partitioning structure for the block of the video data from the bitstream, wherein the syntax elements specify: the size of the block of the video data; the minimum block size of the leaf node allowed in the BT; a difference between the minimum block size of the leaf node allowed in the BT and the minimum block size of the leaf node allowed in the QT; and a difference between the maximum block size of the root node allowed in the BT and the minimum block size of the leaf node allowed in the QT as claimed.  Rather, Li discloses a method for decoding video data (Fig. 10b), comprising: receiving a bitstream containing encoded data for a block of video data ([0010], receive a bitstream; [0063], receive a bitstream generated by encoder); parsing syntax elements for block partitioning defined at a high level by decoding header information of the high level ([0063], wherein parsing the bitstream to obtain syntax elements from the bitstream; [0103], parsing syntax; [0104], wherein parsing syntax to determine partition structure), the block of the video data belonging to the high level ([0104], high level syntax parameter sets); calculating parameters for block partitioning from the syntax elements ([0071], wherein the syntax is interpreted as the calculated 
The same reasoning applies to claims 14-15 mutatis mutandis.  Accordingly, claims 1-7, 14-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487